DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoedl, Jr. (US 5705298) hereinafter Knoedl in view of Zhao (US 9671641 B2).
Regarding claim 1,  Knoedl discloses a 3D substrate (21;Fig.2A); at least one  photo resist layer (24;Fig.2), forming on said 3D substrate (20), said at least one  photo resist layer forming a visual pattern together (see patterns 32,33, and 34 in Fig.2B) ; and at least one circuit pattern layer ( circuit patterns are formed on areas 37,38, and 39;Fig.3A), forming on said visual pattern (see pattern in Fig.2B)  formed by said at least one  photo resist layer (24).
Knoedl is silent with respect to the photo resist layer being a color photo resist layer.
Zhao discloses a color photo resist layer (see coating a color resist layer on a main body ;Fig.3).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the color photo resist layer material configuration of Zhao to modify the photo resist layer of Knoedl in order to form a red, green, and blue pixel array color on the substrate to display an image on a substrate.
	Regarding claim 2,  Knoedl discloses wherein said at least one color photo resist layer forming a slope at the edge of said visual pattern and every single layer of said at least one color photo resist layer is connecting to said 3D substrate.  

Regarding claim 4, Knoedl fails to specifically disclose wherein the trace width of said visual pattern is more than 10 millimeters.   
However, Examiner found no persuasive evidence in the applicants specification the value of  the visual pattern being more than 10 millimeters is significant.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a visual pattern being more than 10 millimeters in order to perform various circuit operations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.
Regarding claim 5,  Knoedl  fails to specifically disclose  at least one color photo resist layer is more than two layers, and the layer on the top is transparent.  
	Zhao discloses at least one color photo resist layer is more than two layers, and the layer on the top is transparent (see three different color resist layers R1, G1 and B1 in col.4:line 10-21).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the color photo resist layer material configuration of Zhao to modify the photo resist layer of Knoedl in order to form a red, green, and blue pixel array color on the substrate to display an image on a substrate.
Regarding claim 6, Knoedl fails to specifically disclose wherein the hardness of said at least one color photo resist layer which is hardened is between 2H to 4H.  
However, Examiner found no persuasive evidence in the applicants specification the value of  photo resist layers hardness level  between 2H to 4H is significant.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a hardness level between 2H to 4H in order to prevent deformation during the forming process of the conductive circuit patterns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.
Regarding claim 7, Knoedl discloses wherein said 3D substrate (20) is made of a plastic material (see col.3:line 40-47).
Claim (s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoedl in view of Zhao, as applied to claim 2 above, and further in view of Kido (US 2003/0129548 A1).
Regarding claim 3, a modified Knoedl fails to disclose wherein the thickness of said at least one color photo resist layer is between 0.5 micrometers to 30 micrometers.  
	Kido discloses a photo resist layer (3; para 0022) is between 0.5 micrometers to 30 micrometers (para 0022).  


Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Yang (US 8755010 B2) Iwashita (US 2015/0284855 A1) and Anderson et al. (US 6542218 B2)
Yang  teaches a color filter multilayer mask display. 
Iwashita discloses a plated layer on a resin structure.
Anderson discloses a photolithographic process on a surface of a fine tube.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding 


/PETE T LEE/Primary Examiner, Art Unit 2848